UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6085



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MARK ALLEN PORRECA,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Senior
District Judge. (3:06-cv-00491; 3:03-cr-135-1-MU)


Submitted: July 19, 2007                    Decided:   July 24, 2007



Before MOTZ and GREGORY, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Mark Allen Porreca, Appellant Pro Se. Amy Elizabeth Ray, OFFICE OF
THE UNITED STATES ATTORNEY, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Mark Allen Porreca seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2000) motion.                      The

order is not appealable unless a circuit justice or judge issues a

certificate of appealability.          28 U.S.C. § 2253(c)(1) (2000).              A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                         28 U.S.C.

§   2253(c)(2)    (2000).      A   prisoner    satisfies     this    standard     by

demonstrating      that   reasonable     jurists     would     find       that   any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.            Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                  We have

independently reviewed the record and conclude that Porreca has not

made the requisite showing.           Accordingly, we deny his motion for

appointment of counsel, deny a certificate of appealability, and

dismiss the appeal.          We dispense with oral argument because the

facts   and    legal   contentions     are    adequately   presented        in   the

materials     before   the    court    and    argument   would      not    aid   the

decisional process.



                                                                          DISMISSED




                                      - 2 -